Case: 20-30264     Document: 00515918998         Page: 1     Date Filed: 06/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      June 29, 2021
                                  No. 20-30264
                                                                     Lyle W. Cayce
                                                                          Clerk
   Marion Taylor,

                                                           Plaintiff—Appellant,

                                       versus

   James M. LeBlanc; Darrel Vannoy,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:19-CV-537


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Marion Taylor, Louisiana prisoner # 558611, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the dismissal of his amended
   42 U.S.C. § 1983 complaint for failure to state a claim against the two named
   defendants: James M. LeBlanc, the Secretary of the Louisiana Department
   of Corrections, and Darrel Vannoy, the Warden of the Louisiana State


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30264      Document: 00515918998          Page: 2    Date Filed: 06/29/2021




                                    No. 20-30264


   Penitentiary. See 28 U.S.C. § 1915(e)(2)(B)(ii); 28 U.S.C. § 1915A(b)(1).
   Taylor does not challenge the district court’s determination that he lacked
   standing to raise claims on behalf of other prisoners or its refusal to exercise
   supplemental jurisdiction; he has therefore abandoned any such challenges.
   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993); Brinkmann v. Dallas
   Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          By moving to proceed IFP in this court, Taylor challenges the district
   court’s certification that his appeal is not taken in good faith. See Baugh
   v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry “is limited to
   whether the appeal involves legal points arguable on their merits (and
   therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
   (internal quotation marks and citations omitted). We review de novo the
   dismissal of Taylor’s § 1983 complaint for failure to state a claim using the
   same standard applicable to dismissals under Federal Rule of Civil Procedure
   12(b)(6). See Praylor v. Tex. Dep’t of Crim. Just., 430 F.3d 1208, 1208 (5th
   Cir. 2005). “[E]ven for pro se plaintiffs, . . . conclusory allegations or legal
   conclusions masquerading as factual conclusions will not suffice to state a
   claim for relief.” Coleman v. Lincoln Parish Det. Ctr., 858 F.3d 307, 309 (5th
   Cir. 2017) (internal quotation marks and citation omitted).
          As the district court correctly observed, Taylor failed to identify
   specifically any action that either defendant took or any policy that either
   implemented, which subjected Taylor to unconstitutional prison conditions.
   See Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987). His conclusory
   allegations were not sufficient to state a claim. See Coleman, 858 F.3d at 309.
   Taylor has failed to identify any issue of arguable merit. Howard, 707 F.2d at
   220.
          Accordingly, Taylor’s motions for leave to proceed IFP and to
   supplement his brief and the record on appeal are DENIED, and his appeal




                                          2
Case: 20-30264      Document: 00515918998           Page: 3    Date Filed: 06/29/2021




                                     No. 20-30264


   is DISMISSED as frivolous. See 5th Cir. R. 42.2. Both the district
   court’s dismissal of Taylor’s complaint for failure to state a claim and this
   court’s dismissal of the appeal as frivolous count as strikes for purposes of
   § 1915(g). See § 1915(g); Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.
   1996), abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S. 532,
   537 (2015). Additionally, the district court dismissed Taylor’s complaint in
   a separate case for failure to state a claim. See Taylor v. LeBlanc, No. 17-1699,
   2020 WL 4589995 (M.D. La. Aug. 10, 2020). Even though Taylor’s appeal
   of that dismissal is currently pending, the dismissal counts as a third strike
   for purposes of § 1915(g). See Coleman, 575 U.S. at 534, 537.
          Because he now has three strikes, Taylor is BARRED from
   proceeding IFP in any civil action or appeal filed in a court of the United
   States while he is incarcerated or detained in any facility unless he is under
   imminent danger of serious physical injury. See § 1915(g). He is WARNED
   that any pending or future frivolous or repetitive filings in this court or any
   court subject to this court’s jurisdiction may subject him to additional
   sanctions, and he is DIRECTED to review all pending matters and move to
   dismiss any that are frivolous, repetitive, or otherwise abusive.




                                          3